DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Title
The Examiner proposes the below Application Title change in accordance with MPEP 606.01 and MPEP 1302.04(a) to improve the descriptive nature of the title.  The Applicant can suggest an alternative title if desired.  
The Application Title should be changed to the following:  
“DUAL FREQUENCY RANGING WITH CALCULATED INTEGER WAVELENGTH DELAYS IN RF ENVIRONMENTS”
No action is required by the applicant.  If an allowance is processed, the Examiner will change the name as part of the Examiner’s Amendment process.
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1 of U.S. Patent No. 11035947. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 1 completely anticipates claim 1 of the present application.
Claim 1 of the present application is copied below:
1. An apparatus comprising: a controller communicatively coupled to a Radio Frequency (RF) transmitter and configured to transmit, via the RF transmitter, an RF signal at a first carrier frequency f1, the controller communicatively coupled to an RF receiver and configured to receive from a transponder, via the RF receiver, an RF rebroadcast of the RF signal at a second carrier frequency (f2) that is different than f1, the controller configured to perform a correlation between the RF signal and the RF rebroadcast, to calculate an integer wavelength delay based on the correlation, and to calculate a distance from the apparatus to the transponder based on the integer wavelength delay.
Claim 1 of the U. S. Patent 11,035947 is copied below with the pertinent limitations highlighted:
1. An apparatus comprising: a transmit antenna configured to transmit Radio Frequency (RF) signals at a first carrier frequency (f1), wherein f1 is selected from frequencies of 30 Megahertz (MHz) to 1 Gigahertz (GHz); a receive antenna configured to receive RF signals at a second carrier frequency (f2) that is different than f1, wherein f2 is selected from frequencies of 30 MHz to 1 GHz; an RF transmitter communicatively coupled to the transmit antenna; an RF receiver communicatively coupled to the receive antenna; and a controller communicatively coupled to the RF transmitter and the RF receiver and configured to direct the RF transmitter to broadcast a first RF signal at f1, to receive a first RF rebroadcast at f2 of the first RF signal through the RF receiver from a first transponder located on a property line, to perform a first correlation between the first RF signal and the first RF rebroadcast, to calculate a first integer wavelength delay based on the first correlation, and to calculate a first distance from the apparatus to the first transponder based on the first integer wavelength delay, wherein the controller is further configured to direct the RF transmitter to broadcast a second RF signal at f1, to receive a second RF rebroadcast at f2 of the second RF signal through the RF receiver from a second transponder, wherein the second transponder is located on the property line and is separated from the first transponder by a known distance, wherein the controller is further configured to perform a second correlation between the second RF signal and the second RF rebroadcast, to calculate a second integer wavelength delay based on the second correlation, to calculate a second distance to the second transponder based on the second integer wavelength delay, and to calculate a perpendicular distance from the apparatus to the property line based on the first distance, the second distance, and the known distance.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,101,435. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 1 completely anticipates claim 1 of the present application.
Claim 1 of the U. S. Patent 10,101,435 is copied below with the pertinent limitations highlighted:
1. An apparatus comprising: a transmit antenna configured to transmit RF signals at a first carrier frequency (f1); a receive antenna configured to receive RF signals at a second carrier frequency (f2) that is different than f1, wherein f1 and f2 each have frequency that is selected from 30 Megahertz (MHz) to 300 MHz; a Radio Frequency (RF) transmitter communicatively coupled to the transmit antenna; an RF receiver communicatively coupled to the receive antenna; and a controller communicatively coupled to the RF transmitter and the RF receiver and configured to direct the RF transmitter to broadcast a first RF signal at f1, to receive a first RF rebroadcast at f2 of the first RF signal through the RF receiver from a first transponder located on a property line, to perform a first correlation between the first RF signal at f1 and the first RF rebroadcast at f2, to calculate a first integer wavelength delay based on the first correlation, to determine a first phase difference between the first RF signal at f1 and the first RF rebroadcast at f2, to calculate a first fractional wavelength delay based on the first phase difference, and to calculate a first distance from the apparatus to the first transponder based on the first integer wavelength delay and the first fractional wavelength delay, wherein the controller is further configured to direct the RF transmitter to broadcast a second RF signal at f1, to receive a second RF rebroadcast at f2 of the second RF signal through the RF receiver from a second transponder, wherein the second transponder is located on the property line and is separated from the first transponder by a known distance, wherein the controller is further configured to perform a second correlation between the second RF signal at f1 and the second RF rebroadcast at f2, to calculate a second integer wavelength delay based on the second correlation, to determine a second phase difference between the second RF signal at f1 and the second RF rebroadcast at f2, to calculate a second fractional wavelength delay based on the second phase difference, and to calculate a second distance to the second transponder based on the second integer wavelength delay and the second fractional wavelength delay, wherein the controller is further configured to calculate a perpendicular distance from the apparatus to the property line based on the first distance, the second distance, and the known distance.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,275,181. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 3 completely anticipates claim 1 of the present application.
Claim 3 of the U. S. Patent 11,275,181 is copied below with the pertinent limitations highlighted:
1. An apparatus comprising: a range detector configured to transmit Radio Frequency (RF) signals at a first carrier frequency (f1), and to receive RF signals at a second carrier frequency (f2) that is different than f1, wherein f1 and f2 are selected from frequencies of 30 Megahertz (MHz) to 1 Gigahertz (GHz); and at least one aerial vehicle that includes a Global Positioning System (GPS) receiver and a transponder, wherein the at least one aerial vehicle is configured to operate proximate to first and second known coordinates of a property line, to determine its coordinates utilizing the GPS receiver, and to provide its coordinates to the range detector, wherein the range detector is further configured to receive first coordinates of the at least one aerial vehicle in response to the at least one aerial vehicle operating proximate to the first known coordinates of the property line, to broadcast a first RF signal at f1, to receive a first RF rebroadcast at f2 of the first RF signal from the transponder, and to calculate a first distance from the range detector to the at least one aerial vehicle based on the first RF signal and the first RF rebroadcast, wherein the range detector is further configured to receive second coordinates of the at least one aerial vehicle in response to the at least one aerial vehicle operating proximate to the second known coordinates of the property line, to broadcast a second RF signal at f1, to receive a second RF rebroadcast at f2 of the second RF signal from the transponder, and to calculate a second distance from the range detector to the at least one aerial vehicle based on the second RF signal and the second RF rebroadcast, wherein the range detector is further configured to calculate a perpendicular distance from the range detector to the property line based on the first and second distance, the first and second coordinates of the at least one aerial vehicle, and the first and second known coordinates of the property line.
3. The apparatus of claim 1, wherein: the range detector is further configured to perform a first correlation between the first RF signal and the first RF rebroadcast, to calculate a first integer wavelength delay based on the first correlation, and to calculate the first distance based on the first integer wavelength delay; and the range detector is further configured to perform a second correlation between the second RF signal and the second RF rebroadcast, to calculate a second integer wavelength delay based on the second correlation, and to calculate the second distance based on the second integer wavelength delay.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
20210373111	Hui	Ultra High Resolution Ranging Using RF
2003/0006935	Bay	Local Wireless Digital Tracking Network
2019/0141666	Luo	
2015/0161872	Beaulieu
2014/0159961	Ware
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648